DETAILED ACTION
	This Office action is based on the amendments filed September 14, 2021 for application 15/949,845.  Claim 1 has been amended and claims 2, 5, and 14 have been cancelled; claims 1, 3, 4, and 6-13 are currently pending.

Allowable Subject Matter
Claims 1, 3, 4, and 6-13 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose, either singly or in combination, the claimed device for treatment of nerve compression of a wrist, the device comprising a wearable sleeve conformable to the wrist, a first soft actuator comprising a plurality of pleats and positioned along a top surface of the sleeve, a second soft actuator positioned along a bottom surface of the sleeve, first and second straps sewed to the sleeve around the first and second soft actuators, respectively, to ensure the first and second soft actuators do not swell radially when pressurized, an air valve in fluid communication with the first and second soft actuators, and a control system comprising an inertial measurement unit in electrical communication with a microcontroller, wherein the inertial measurement unit is fixed under the first soft actuator, and wherein the second soft actuator is positioned so as to raise the wrist in response to the second soft actuator being pressurized in combination with the other claimed limitations.
Claims 3, 4, and 6-13 are allowed for their dependence of allowed claim 1.

The closest prior art of record is Dunfee (US Patent 5,950,628), which discloses a device (wrist support 200) capable of use for the treatment of nerve compression of a wrist (column 1, lines 18-21), the device (200) comprising a wearable sleeve (liner 202 + outer sheath 204) conformable to the wrist (Figs. 17a-19b; column 24, lines 34-36), a first soft actuator 
Galloway (US Patent Pub. 2019/0015233) discloses a device (bimorph bending actuator 10) for assisting joint movement (Figs. 48-49; ¶ 0132 & 0141) comprising at least one pleat (34) (Figs. 15-16; ¶ 0105), wherein the device (10) comprises a first soft actuator (bladder 36’ + first fabric layer 42) comprising a plurality of pleats positioned along a top surface of the device (10) (Figs. 48-49; ¶ 0132), and a second soft actuator (bladder 36” + second fabric layer 44) positioned along a bottom surface of the device (10) (Figs. 48-49; ¶ 0132).  Galloway further discloses a control system (inclusions 46) (¶ 0129) comprising an inertial measurement unit (¶ 0135) in electrical communication (via a circuit board) with a microcontroller (¶ 0161), wherein the inertial measurement unit (incorporated in inclusion 46) is fixed under the first soft actuator (Fig. 41).
However, neither Dunfee nor Galloway teach first and second straps sewed to the sleeve around the first and second soft actuators and the second soft actuator is positioned to raise the wrist in response to the second soft actuator being pressurized.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/24/2021